Citation Nr: 1708786	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-33 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and R.K.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to November 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in April 2014; a transcript is of record.  In May 2015, the case was remanded for additional development.  


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have PTSD related to an in-service stressor. 

2. A psychiatric disability, other than PTSD, was not manifested in service, and is not shown to be related to service.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include PTSD, is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in March 4, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in November 2010 and October 2015.  The Board finds the examination reports adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304 (f) (2014).

The Veteran alleges that he has a psychiatric disorder, specifically PTSD, related to an accident while serving aboard the USS Snook when it became entangled in the net of a Soviet fishing trawler.  The alleged stressor is not in dispute, as the record reasonably shows that the Veteran was stationed aboard the USS Snook when it became entangled in the net of a fishing trawler.  

Whether or not the Veteran has a psychiatric disability (PTSD) is a complex medical question that is beyond the capability of lay observation, as it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, the Veteran's statements and April 2012 hearing testimony asserting that he has PTSD are not competent evidence of a diagnosis.  Additionally, R.K.'s April 2014 hearing testimony, asserting that the Veteran's symptoms are PTSD, is not competent evidence in this matter.  The Board has also considered the December 2015 statement by J.R., who asserts that, as a former Army officer and aircraft command pilot, he has first-hand experience in identifying and dealing with individuals exhibiting symptoms of PTSD.  J.R. stated that he has known the Veteran for about 3 years and believes that the Veteran's actions and behavior demonstrate that he has PTSD related to his time in service.  However, the Board finds that J.R.'s qualifications do not establish that he possesses the knowledge, skills, or experience to render a diagnosis of PTSD.  See Jandreau, 492 F.3d 1372.  Consequently, J.R.'s opinion is not competent evidence in this matter.  Likewise, as laypersons, the December 2015 statements by D.F. and the Veteran's son, which note symptoms of anger, depression, aggression, and drug use since service are not competent evidence to establish a diagnosis of PTSD.

The Veteran's service treatment records include a February 1976 psychiatric evaluation for drug use psychological/physiological dependence; there was no evidence of physical dependence or habituation.  An April 1976 psychological evaluation that notes symptoms of depression and anxiety, situationally related to his being charged with the use of marijuana in approximately January 1976.  The diagnosis was no psychopathology present: depression and anxiety.  The service treatment records are otherwise silent for any complaints, treatment, findings, or diagnosis of a psychiatric disability.

The initial postservice diagnosis of a psychiatric disorder documented in the record is in January 2009 VA treatment records (many years after separation from service), when he denied a history of psychiatric disorder other than substance abuse.  The diagnosis was cocaine and alcohol abuse/dependence in long remission.  As there is no competent evidence of a psychiatric disability in service, or within the first postservice year, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

To substantiate his claim of service connection for an acquired psychiatric disability on the basis that it began in service and persisted, the Veteran must show that he has a diagnosis of a psychiatric disability that is related to service/stressor event therein.  The record contains competent evidence that both supports and is against a finding that the Veteran has a psychiatric disability.  VA treatment records and a March 2012 VA neuropsychological evaluation reflect multiple diagnoses, including PTSD, major depressive disorder, anxiety disorder, bipolar disorder, cocaine and alcohol abuse/dependence, cannabis abuse, and personality disorder.  In contrast, November 2010 and October 2015 VA examinations by psychologists found that the diagnostic criteria for PTSD were not met.  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

As to the diagnosis of personality disorder, the Board notes that such disability is, of itself, not a compensable disability.  As congenital or developmental defects, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation, service connection for such disability is not warranted.  See 38 C.F.R. § 3.303 (c).

The February 2010 VA treatment records reflect that a PTSD screening was positive, and an initial mental health assessment notes the Veteran's report that during service he was aboard the U.S.S. Snook when it was snagged in a trawler net and almost sank.  He endorsed anger issues that had recently worsened.  The licensed clinical social worker opined that he "would cautiously assess that [the Veteran] may be suffering from post-trauma stress" but he would "defer to another provider for a complete assessment."  On follow up mental health assessment, a nurse practitioner diagnosed PTSD with depression and anxiety.  

On November 2010 VA psychiatric examination, the Veteran reported the stressor of his submarine becoming entangled in a trawler's fishing net while submerged.  Psychological test scores were consistent with amplification of symptoms of emotional distress.  It was noted that the Veteran attributes his history drinking, drug abuse, fighting, and interpersonal sensitivity to the submarine accident.  However, the examiner opined that it is more likely than not that this is a misattribution based on a need to understand why he acts as he does.  The diagnosis was polysubstance dependence, with physiological dependence, in sustained full remission; dysthymic disorder (provisional); and personality disorder - not otherwise specified.  The examiner opined that the dysthymic disorder more likely than not is secondary to his history of polysubstance dependence, with its associated effects on his military and civilian careers, and on his interpersonal and societal functioning.  PTSD was not diagnosed because the documented mental health history and the results of objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD in the context of an external incentive (i.e., disability benefits).  It was noted that the Veteran's previous diagnoses of PTSD were conferred in a clinical context where different diagnostic guidelines apply, appear to have been based predominantly on his subjective report of symptoms with no objective assessment of response style conducted, and therefore were inapplicable to the current examination.  Additionally, the receipt of treatment is not a diagnostic criterion for PTSD, nor is there evidence in the published empirical literature that a diagnosis of PTSD is at least as likely as not to be valid because one receives treatment associated with it.

The March 2012 VA neuropsychological evaluation did not find any compelling evidence for any neurocognitive impairment.  The VA psychologist opined that any day-to-day cognitive weaknesses are likely secondary to his current mental health conditions, including significant anger, depression, and anxiety.  The diagnoses were depressive disorder - not otherwise specified and anxiety disorder - not otherwise specified.  

On October 2015 VA psychiatric examination by a psychologist, the Veteran reported the stressor of being aboard the USS Snook when it was entangled in a fishing net of a Soviet trawler.  It was noted that the Veteran appeared to embellish his stressor and over-endorse symptomatology.  Additionally, the Veteran's reports of cannabis use on this examination were inconsistent with medications reported in VA treatment records.  The diagnoses were cannabis use disorder and personality disorder, unspecified.  The examiner opined that the Veteran does not have a diagnosis of PTSD that conforms to DSM-5 criteria.  The examiner explained that the diagnosis of cannabis use disorder is not related to his service, and the personality disorder is related to early childhood deprivation, but not military service.  It was noted that although the Veteran has received a PTSD diagnosis from other clinicians in a therapeutic setting, such diagnoses are based on self-report that were likely accepted to preserve the therapeutic relationship and were made without the benefit of a review of the Veteran's claims file. 

The Board notes that the various diagnoses reflected in VA treatment records, including the February 2010 and March 2012 evaluations are based on the self-reports of the Veteran and do not reflect familiarity with the entire record.  Additionally, it is reasonable to believe that VA treatment providers would accept the Veteran's self-reports at face value to facilitate the therapeutic relationship.  Therefore, the Board finds the diagnoses reflected in VA treatment records, including the February 2010 and March 2012 evaluations, limited in probative value.  In contrast, the opinions of the November 2010 and October 2015 VA examiners reflect familiarity with the entire record, cite to clinical data and psychological testing, and apply medical principles and sound reasoning that supports the conclusions reached.  Therefore, the Board finds them highly probative in this matter, and persuasive.  

To the extent that the Veteran claims his PTSD is due to fear of hostile military activity, that regulation provides that, in certain circumstances, if a claimed stressor is related to fear of hostile or military or terrorist activity, entitlement to service connection for PTSD is warranted.  38 C.F.R. § 3.304(f)(3).  Fear of hostile military or terrorist activity is defined to mean that a Veteran "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to their physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Here, the Board finds the October 2015 VA examiner's opinion that the Veteran's stressor is not related to his fear of hostile military or terrorist activity highly probative, because it reflects familiarity with the entire record and is supported by a well-reasoned rationale.  Therefore, service connection is not warranted on that basis.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


